210 F.2d 654
Thomas Giles KAVANAGH, Jr., Administrator of the Estate of Giles Kavanaugh, Deceased, Appellant,v.Abraham M. HERSHMAN and Miriam Hershman, Appellees.
No. 11970.
United States Court of Appeals Sixth Circuit.
February 17, 1954.

Appeal from the United States District Court for the Eastern District of Michigan; Frank A. Picard, Judge.
H. Brian Holland, Ellis N. Slack, Loring W. Post, Washington, D. C., Fred W. Kaess, Roger P. O'Connor and Richard M. Roberts, Sp. Asst. to Atty. Gen., Washington, D. C., for appellant.
Levin, Levin, Garvett & Dill, Detroit, Mich., for appellee.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel;


2
On consideration whereof it is ordered that the judgment of the United States District Court be and it hereby is affirmed upon the grounds and for the reasons stated in the findings of fact and conclusions of law of the District Court. See also Mutch v. Commissioner, 3 Cir., 209 F.2d 390.